          Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                   §
 In re:                                            §   Chapter 11
                                                   §
 VANGUARD NATURAL RESOURCES,                       §   Case No. 17-30560
 LLC, et al.,                                      §
                                                   §   (Jointly Administered)
                            Reorganized Debtors.   §
                                                   §
                                                   §
 VANGUARD OPERATING, LLC,                          §
                                                   §
                                                   §
                                   Plaintiff,      §
 v.                                                §   Adversary Pro. No. 18-03247
                                                   §
 JOHNSON COUNTY TREASURER,                         §
 Wyoming,                                          §
                                                   §
                                                   §
                                   Defendant.      §
                                                   §

          EMERGENCY MOTION OF VANGUARD OPERATING, LLC TO
 (1) JOIN VANGUARD NATURAL RESOURCES, LLC AS PLAINTIFF UNDER FED.
 R. BANKR. P. 20 AND (2) AMEND THE COMPLAINT UNDER FED. R. BANKR. P. 15

 PLAINTIFF HAS REQUESTED THAT THE COURT SET THIS MOTION FOR HEARING ON
 JANUARY 31, 2019, AT 10:30 A.M., PREVAILING CENTRAL TIME, IN COURTROOM 404, 515 RUSK
 STREET, HOUSTON, TEXAS 77002.

 IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND IN WRITING,
 SPECIFICALLY ANSWERING EACH PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE
 DIRECTED BY THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF THE
 BANKRUPTCY COURT WITHIN 21 DAYS FROM THE DATE YOU WERE SERVED WITH THIS
 PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU
 THE NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND
 GRANT THE RELIEF REQUESTED.

 EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE MOTION ON
 AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER., PLAINTIFF
 IS REQUESTING THAT ANY OBJECTIONS TO THE MOTION MAY BE RAISED AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




153892.01600/116846443v.3
         Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 2 of 10



        Plaintiff Vanguard Operating, LLC (“Plaintiff”), files this motion (the “Motion”) seeking

entry of an order (1) under rule 20 of the Federal Rules of Procedure (the “Rules”), made applicable

to this adversary proceeding by rule 7020 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) joining Vanguard Natural Resources, LLC (“VNR”) as a plaintiff in this

adversary proceeding and (2) under Rule 15, made applicable to this adversary proceeding by

Bankruptcy Rule 7015, and respectfully states as follows:

                                           BACKGROUND

       1.       On February 1, 2017, VNR and its affiliated debtors, including Plaintiff,

commenced cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

by filing voluntary petitions for relief in this Court. On February 3, 2017, the Court entered an

order authorizing the joint administration of the chapter 11 cases for procedural purposes only

[Case No. 17-30560, Docket No. 54].

       2.       On July 18, 2017, the Court entered an order confirming the Debtors’ Modified

Second Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code (the

“Confirmation Order” and “Plan,” respectively) [Case No. 17-30560, Docket Nos. 1109

(Confirmation Order) and 1109-1 (Plan)].1

       3.       The Plan and Confirmation Order provide that “any and all Causes of Action,

whether arising before or after the Petition Date, . . . and the Reorganized Debtors’ rights to

commence, prosecute, or settle such Causes of Action shall be preserved.” Plan Art. IV.O; Conf.

Order ¶ 44. The Plan and Confirmation Order further provide that, “[i]n accordance with section

1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold against any




1
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan and/or
Confirmation Order.


                                                    2
153892.01600/116846443v.3
         Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 3 of 10



Entity shall vest in the Reorganized Debtors.” Plan Art. IV.O; Conf. Order ¶ 45. The Reorganized

Debtors are further granted “the exclusive right, authority, and discretion to determine and to

initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to

judgment any such Causes of Action . . . .” Id.

       4.       The Plan also states that the “rights, benefits, and obligations of any Entity named

or referred to in the Plan shall be binding on, and inure to the benefit of any heir, executor,

administrator, successor, assign, affiliate, officer, director, manager, agent, representative,

attorney, beneficiaries, or guardian, if any, of each Entity.” Plan Art. XII.E.

       5.       On November 9, 2017, the Court entered the Final Decree Closing Certain Chapter

11 Cases Pursuant to Bankruptcy Code Section 350(a) and Bankruptcy Rule (the “Final Decree”)

[Case No. 17-30561, Docket No. 9]. Under the Final Decree, all cases but the VNR case were

closed. The Final Decree provided that “all adversary proceedings . . . that may be filed in the

future shall be administered in the [VNR case], notwithstanding the fact that such . . . adversary

proceedings may be asserted on behalf of [another Reorganized Debtor].” Final Decree ¶ 2.

       6.       On August 15, 2018, Plaintiff commenced this adversary proceeding against

Johnson County Treasurer, Wyoming (“Defendant”) by filing a complaint (the “Complaint”) [Adv.

Pro. No. 18-03247, Docket No. 1]. On October 19, 2018, Defendant filed Johnson County

Treasurer’s 12(b)(6) Motion to Dismiss (the “Motion to Dismiss”) [Adv. Pro. No. 18-03247,

Docket No. 8]. On November 9, 2018, Plaintiff filed an a brief in opposition to the Motion to

Dismiss [Adv. Pro. No. 18-03247, Docket No. 12].

       7.       At the hearing held on December 12, 2018, the Court converted the Motion to

Dismiss to a motion for summary judgment set a deadline of February 1, 2019 for Defendant to

amend the motion.



                                                  3
153892.01600/116846443v.3
           Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 4 of 10



                                            RELIEF REQUESTED

          8.        By this motion, Plaintiff requests entry of an order, substantially in the form of the

proposed order attached here as Exhibit A, (1) joining VNR as a plaintiff in this adversary

proceeding under Rule 20(a)(1), made applicable to this adversary proceeding by Bankruptcy Rule

7020, and (2) granting leave to amend the Complaint under Rule 15(a)(2), made applicable to this

proceeding by Bankruptcy Rule 7015, as set forth in the amended complaint (the “Amended

Complaint”) attached here as Exhibit B.2

                                              BASIS FOR RELIEF

          9.        In Counts V and VI of the Complaint, Plaintiff asserts causes of action under

sections 547 and 550 of the Bankruptcy Code (the “Preference Claims”). In a related adversary

proceeding, Vanguard Operating LLC v. Board of Campbell County Commissioners, solely in its

official capacity, [Adv. Pro. No. 18-03246], the Board of Campbell County Commissioners

(“Campbell County”) filed Defendant’s Motion for Partial Judgment on the Pleadings (the

“Motion for Judgment on the Pleadings”) [Adv. Pro. No. 18-03246, Docket No. 24]. In the Motion

for Judgment on the Pleadings, Campbell County asserts that because Plaintiff’s bankruptcy case

has been closed, similar causes of action are time barred under section 546(a) of the Bankruptcy

Code. Although Plaintiff disagrees with Campbell’s County position because this Court’s prior

orders contradict it, Plaintiff is filing this Motion to correct this alleged technical defect in all

related adversary proceedings that assert claims under sections 547 and 550 of the Bankruptcy

Code.




2
    A redline showing the changes to the Complaint is attached here as Exhibit C.


                                                           4
153892.01600/116846443v.3
         Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 5 of 10



I.      Joinder Under Rule 20(a)(1)

       10.      Rule 20(a)(1) provides that parties may be joined as plaintiffs if “(A) they assert

any right to relief jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or

fact common to all plaintiffs will arise in the action.” Fed. R. Civ. P. 20(a)(1). Courts apply Rule

20 as a two-prong test and allow “joinder of plaintiffs when (1) their claims arise out of the same

transaction, occurrence, or series of transactions or occurrences and when (2) there is at least one

common question of law or fact linking all claims.” Acevedo v. Allsup's Convenience Stores, Inc.,

600 F.3d 516, 521 (5th Cir. 2010) (internal quotations omitted). If both prongs are satisfied,

“permissive joinder of plaintiffs . . . is at the option of the plaintiffs.” Id.

       11.      Here, both prongs are satisfied because VNR will assert the exact same causes of

action (the Preference Claims). Thus, VNR’s claims arise out of the same transaction and the

questions of law and fact are identical.

       12.      Though the Preference Claims asserted in the Complaint belong to Plaintiff, by

virtue of the terms of the confirmed plan, VNR has the right to assert those claims on Plaintiff’s

behalf. Section 1123(b)(3)(B) of the Bankruptcy Code provides that a plan of reorganization may

provide for the retention and enforcement of claims belonging to the debtor by a representative of

the estate. 11 U.S.C. § 1123(b)(3)(B). The Plan provides that all Causes of Action, including

those asserted here, vest in the Reorganized Debtors, and may be asserted by the Reorganized

Debtors. VNR, as an affiliate and representative of Plaintiff, is granted the same rights as Plaintiff

under the terms of the Plan, including the right to bring the causes of action in this adversary

proceeding. Further, the terms of the final decree closing Plaintiff’s case provide that any future

adversary proceeding that may be filed shall be administered in VNR’s case.



                                                    5
153892.01600/116846443v.3
         Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 6 of 10



       13.       Allowing joinder of VNR as a plaintiff with respect to the Preference Claims will

not result in any delay or prejudice in this adversary proceeding as VNR does not seek to assert

any causes of action distinct from Plaintiff, and allowing VNR to join as a plaintiff will not

introduce any new factual or legal issues. Further, though Defendant has filed the Motion to

Dismiss, the Court has set a deadline of February 1, 2019, for Defendant to amend that motion.

II.     Amendment Under Rule 15(a)(2)

       14.       Outside of the window for amendment as a matter of course, the Federal Rules of

Civil Procedure allow a party to amend its pleading with the opposing party’s consent or with

leave of the court. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so

requires.” Id. The Fifth Circuit has noted that Rule 15(a) “evinces a bias in favor of granting leave

to amend.” Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981). The factors the

court should consider when evaluating a motion to amend include “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, and undue prejudice to the opposing party.” Id. at 598. The court should also

“weigh in the movant's favor any prejudice that will arise from denial of leave to amend.” Id.3

“Finally, it is appropriate for the court to consider judicial economy and the most expeditious way

to dispose of the merits of the litigation.” Id.

       15.       When considering undue delay, “mere passage of time need not result in refusal of

leave to amend.” Dussouy, 660 F.2d at 598. A motion to amend may be granted even after entry

of judgment. Id. Factors courts consider in determining whether there has been undue delay




3
 A showing of prejudice is not required, however, as the court should only consider prejudice to the movant “if there
are substantial reasons to deny the amendment. Otherwise, rule 15(a) requires the trial judge to grant leave to amend
whether or not the movant shows prejudice.” Dussouy, 660 F.2d at 598.


                                                         6
153892.01600/116846443v.3
            Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 7 of 10



include the state of the briefing,4 whether discovery has commenced,5 and when the trial has been

scheduled.6 Here, briefing on the merits has only just commenced, no discovery has been taken,

and the trial date has not been set. Any delay in bring the Motion is therefore not undue.

          16.       Further, allowing the amendment will not result in any prejudice to Defendant

because Plaintiff does not seek to add any new causes of action, additional legal theories, or new

facts. The amendment only seeks to add an additional party to address the alleged technical defect

in the Complaint raised by Campbell County in its Motion for Judgment on the Pleadings.

Although Plaintiff disagrees with Campbell County’s position because this Court’s prior orders

contradict it (and Defendant has not raised the issue here), as VNR’s case remains open, Plaintiff

seeks to join VNR as a party-plaintiff in an abundance of caution.

          17.       Finally, denying leave to amend in this case would cause undue prejudice to the

Plaintiff. The Reorganized Debtors moved to close all cases other than VNR’s as a means to

reduce unnecessary costs and promote judicial economy, not to affect any substantive rights. The

policy behind a statute of limitations is to prevent a long-dormant claim from being filed against

an unsuspecting defendant. There is no danger of that happening here. The Complaint was filed

well-within the two-year window under section 546(a) and less than a year after the entry of the

final decree closing the cases of the other debtors. Denying leave to amend in this instance would

turn a decision made in good faith in an attempt to conserve estate and judicial resources into a

vehicle to deprive Plaintiff of the opportunity to litigate its claims.




4
    Bryant v. Thoratec Corp., 343 F. Supp. 3d 594 (S.D. Miss. 2018).
5
    Strong v. Green Tree Servicing, L.L.C., 716 F. App'x 259, 264 (5th Cir. 2017).
6
    Dussouy, 660 F.2d at 598.


                                                           7
153892.01600/116846443v.3
         Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 8 of 10



III.    Emergency Relief is Appropriate Under the Circumstances

       18.      The two-year statute of limitations for commencing actions under sections 547 and

550 of the Bankruptcy Code will expire on February 1, 2019. In addition, the Court set February

1, 2019 as the deadline for parties to file motions for summary judgment on certain issues in this

proceeding. Having this motion heard prior to that date will ensure that the briefing schedule is

not interrupted and that the Court has the opportunity to consider this motion prior to the expiration

of the two-year limitation period.

       19.      Moreover, the relief sought in this motion is ministerial in nature, seeking only to

make a technical amendment to the complaint and add a new party. As noted above, Plaintiff does

not seek to introduce any new causes of action or legal theories.

                                          CONSULTATION

       20.      Plaintiff’s counsel has conferred with Defendant’s counsel regarding the relief

sought in the Motion. At this time, Plaintiff cannot say whether Defendant will oppose the relief

sought in the Motion.

                            [Remainder of this page intentionally left blank.]




                                                    8
153892.01600/116846443v.3
         Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 9 of 10



                                           CONCLUSION

       WHEREFORE, Plaintiff respectfully requests that the Court (i) grant the Motion and (ii)

grant Plaintiff such further and other relief as is just and equitable.

Dated: January 22, 2019                             BLANK ROME LLP


                                                    /s/ James T. Grogan
                                                    James T. Grogan (Tex. Bar No. 24027354)
                                                    Blank Rome LLP
                                                    717 Texas Avenue
                                                    Houston, Texas 77002
                                                    Telephone: (713) 228-6601
                                                    Facsimile: (713) 228-6605

                                                    Matthew E. Kaslow (admitted pro hac vice)
                                                    One Logan Square
                                                    130 North 18th Street
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 569-5500
                                                    Facsimile: (215) 569-5555

                                                    Attorneys for Vanguard Operating, LLC




                                                   9
153892.01600/116846443v.3
        Case 18-03247 Document 22 Filed in TXSB on 01/22/19 Page 10 of 10



                                CERTIFICATE OF SERVICE
        I certify that on January 22, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas on Defendant.
                                                    /s/ James T. Grogan
                                                    James T. Grogan




153892.01600/116846443v.3
